Prentis, J.,
delivered the opinion of the court.
The accused has been convicted of unlawfully transporting ardent spirits. His punishment has been fixed at three months’ imprisonment and to pay a fine of $250.00. He was accordingly sentenced, and in lieu of confinement in’jail required to work on the State convict road force in Scott county for three months, and for an additional three months, unless the fine and costs, incident to his prosecution shall be paid pursuant to the statute.
He claims that the judgment is contrary to the evidence.
The evidence is that of the sheriff, which shows that he saw a car a little before daylight, on the north side of the river, at Speer’s Ferry, in Scott county. In this car he found two men, one of whom was the accused, both of whom seemed to be asleep. “The car-had gotten over the bank.” He told them to wait until he ferried his own car over and he would help them out. While the sheriff was gone he heard them crank their car, as if they were trying to start. This aroused his suspicion, and when he returned he examined their car and found therein fourteen half-gallon fruit jars full of whiskey, and a suit case which was rather heavy but was not examined. He arrested them and took possession of the car and whiskey. One of the parties, or both, told him that it was their whiskey; that they had gotten it in above Dungannon, in Scott county, and *784were going to take it to Bristol. Another witness who was with the sheriff confirmed his testimony as to the finding of the whiskey in the ear in the possession of the accused and his companion. There was no other evi- . dence offered. That it is amply sufficient to support the conviction is manifest.
The only other error assigned is that the court had no authority to sentence the accused to labor on the State convict road force for the additional three months, because the offense was committed before the amendment to the prohibition law, section 5]/i, Acts 1922, page 575, became effective. We have denied a similar contention in the case of Gilreath v. Commonwealth, ante, page 709, 118 S. E. 100, in an opinion announced today, and deny this for the same reasons which are there sufficiently stated.

Affirmed.